DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 07/28/2020, in which, claims 1-20 remain pending in the present application with claims 1, 10, and 19 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 28, 2020 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 7, 8, 10, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. US 10,771,717 B2 (hereinafter referred to as “’1717”) in view of Wood (US 20130155253 A1, hereinafter referred to as “Wood”). 
Regarding claim 1 of this application, 
Claim 1 of the application
Claim 1 of ’1717
An image capture system, comprising: 
An image capture system, comprising: 
an illuminator configured to emit visible light; 
an illuminator configured to emit infrared light having at least one infrared wavelength and emit visible light having at least one visible wavelength;

at least one image sensor having a sensitivity to an infrared range of wavelengths that includes the at least one infrared wavelength and a visible range of wavelengths that includes the at least one visible wavelength;
at least one image sensor configured to generate a detectable signal when visible light impinges on the at least one image sensor; 

at least one processor coupled to the illuminator and the at least one image sensor; and 
at least one processor coupled to the illuminator and the at least one image sensor; and
a memory configured to store instructions, that, when executed by the at least one processor, cause the image capture system to perform operations, the operations comprising: 
a memory configured to store instructions, that, when executed by the at least one processor, cause the image capture system to perform operations, the operations comprising:

emitting infrared light from the illuminator; while the infrared light is being emitted, capturing at least one infrared image with the at least one image sensor;


determining a depth map of the scene based on the at least one infrared image; 
determining a depth map based on the at least one infrared image;
determining an infrared exposure setting based on the depth map; 
determining an infrared exposure setting based on the depth map;
scaling the infrared exposure setting to determine a visible exposure setting; 
scaling the infrared exposure setting to determine a visible exposure setting;

determining an infrared focus setting based on the depth map; scaling the infrared focus setting to determine a visible focus setting;
emitting visible light from the illuminator; and 
emitting visible light from the illuminator; and
while the visible light is being emitted, capturing a visible image of the scene with the at least one image sensor using the visible exposure setting.
while the visible light is being emitted, capturing a visible image with the at least one image sensor using the visible exposure setting and the visible focus setting.


Regarding claim 1 of this application, claim 1 of ’1717 discloses all the subject matter of the claimed invention with the exceptions of at least one image sensor configured to generate a detectable signal when visible light impinges on the at least one image sensor; and receiving at least one infrared image of a scene.
Wood from the same or similar fields of endeavor discloses at least one image sensor configured to generate a detectable signal when visible light impinges on the at least one image sensor (see Wood, paragraph [0027]: “Image sensor 142 can be sensitive to light in the visible spectrum as well as light in the infrared spectrum. The infrared spectrum is electromagnetic radiation with a wavelength longer than that of visible light”); and
receiving at least one infrared image of a scene (see Wood, paragraph [0038]: “Since infrared illumination is not readily visible to human eyes, the method can discreetly analyze the scene of a potential photograph and begin to configure camera 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wood with the teachings as in claim 1 of '1717.  The motivation for doing so would ensure the system to have the ability to use the image sensor disclosed in Wood to sense the visible spectrum and use the IR illuminator disclosed in Wood to illuminate the scene; analyze the scene of a potential photograph and begin to configure camera subsystem to capture image data from the current scene thus generating a detectable signal when visible light impinges on the at least one image sensor and receiving at least one infrared image of a scene in order to determine the best focus position for the image capture system.
 Regarding claim 7 of this application, 
Claim 7 of the application
Part of Claim 1 of ’1717
The image capture system of claim 1, wherein the operations further comprise: 
determining an infrared focus setting based on the depth map; and


determining an infrared focus setting based on the depth map
scaling the infrared focus setting to determine a visible focus setting such that the visible image is captured using the visible exposure setting and the visible focus setting
scaling the infrared focus setting to determine a visible focus setting

Regarding claim 7 of this application, the combination teachings of claim 1 of ’1717 and Wood as discussed above also discloses [scaling the infrared focus setting to determine a visible focus setting] such that the visible image is captured using the 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8 of this application, 
Claim 8 of the application
Claim 3 of ’1717
The image capture system of claim 1, further comprising at least one of a stereo vision system, a structured lighting system, or an infrared time-of flight sensor to determine the depth map
The image capture system of claim 1, further comprising at least one of a stereo vision system, a structured lighting system, an infrared time-of flight sensor to determine the depth map

It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ’1717. In conclusion, claim 8 of the instant application is recited in claim 3 of ’1717.
Claim 10 is rejected for the same reasons as discussed in claim 1 above.
Claim 16 is rejected for the same reasons as discussed in claim 7 above.
Claim 17 is rejected for the same reasons as discussed in claim 8 above.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ’1717 in view of Wood, and further in view of Shah et al. (US 9704250 B1, hereinafter referred to as “Shah”).
Regarding claim 19 of this application, 
Claim 19 of the application
Claim 1 of ’1717
An image capture system, comprising:
An image capture system, comprising: 


an illuminator configured to emit infrared light having at least one infrared wavelength and emit visible light having at least one visible wavelength;
at least one image sensor configured to generate a detectable signal when visible light impinges on the at least one image sensor; 



at least one image sensor having a sensitivity to an infrared range of wavelengths that includes the at least one infrared wavelength and a visible range of wavelengths that includes the at least one visible wavelength;
at least one processor coupled to the illuminator and the at least one image sensor; and 
at least one processor coupled to the illuminator and the at least one image sensor; and
a memory configured to store instructions, that, when executed by the at least one processor, cause the image capture system to perform operations, the operations comprising: 
a memory configured to store instructions, that, when executed by the at least one processor, cause the image capture system to perform operations, the operations comprising:
receiving at least one infrared image of a scene; 


emitting infrared light from the illuminator; while the infrared light is being emitted, capturing at least one infrared image with the at least one image sensor;
determining a depth map of the scene based on the at least one infrared image; 
determining a depth map based on the at least one infrared image;
determining an infrared shutter speed based on the depth map;

scaling the infrared shutter speed to determine a visible shutter speed;

determining an infrared exposure setting based on the depth map; 
determining an infrared exposure setting based on the depth map;

scaling the infrared exposure setting to determine a visible exposure setting;

determining an infrared focus setting based on the depth map; scaling the infrared focus setting to determine a visible focus setting;
emitting visible light from the illuminator; and 
emitting visible light from the illuminator; and
while the visible light is being emitted, capturing a visible image of the scene with the 


 claim 19 of this application, the combination teachings of claim 1 of ’1717 and Wood as discussed above also discloses at least one image sensor configured to generate a detectable signal when visible light impinges on the at least one image sensor (see Wood, paragraph [0027]: “Image sensor 142 can be sensitive to light in the visible spectrum as well as light in the infrared spectrum. The infrared spectrum is electromagnetic radiation with a wavelength longer than that of visible light”); and
receiving at least one infrared image of a scene (see Wood, paragraph [0038]: “Since infrared illumination is not readily visible to human eyes, the method can discreetly analyze the scene of a potential photograph and begin to configure camera subsystem 138 to capture image data from the current scene. Using infrared light to pre-flash or pre-analyze a scene can save energy and reduce the annoyance or confusion of people in the scene, which can be caused by periodically pre-flashing with visible light”).
The motivation for combining claim 1 of ’1717 and Wood has been discussed in claim 1 above.
Regarding claim 19, the combination teachings of claim 1 of ’1717 and Wood as discussed above disclose all the subject matter of the claimed invention with the exceptions of determining an infrared shutter speed based on the depth map; and scaling the infrared shutter speed to determine a visible shutter speed.
Shah from the same or similar fields of endeavor discloses determining an infrared shutter speed based on the depth map (see Shah, Column 10, lines 26-47: 
scaling the infrared shutter speed to determine a visible shutter speed (see Shah, Column 8, lines 50-67: “Once a final optimal or specified exposure value is determined, one or more cameras can be configured to acquire image data according to the final optimal or specified exposure value, such as by adjusting aperture size, shutter speed (or exposure time), and/or ISO (or gain), where such settings are configurable”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Shah with the teachings as in claim 1 of ’1717 and Wood. The motivation for doing so would ensure the system to have the ability to use Shah’s system and method to use respective image statistics for each depth plane to adjust pre-capture settings (e.g., focus, exposure, white balance, etc.) and to acquire image data that is optimal for one or more of the depth planes wherein the respective image statistics for each depth plane can be utilized to process raw image data to reflect optimizations for a plurality of the depth planes (e.g., exposure correction, color correction, etc.) thus determining a depth map based on the at least one infrared image and determining an infrared focus setting based on the depth map so that depth maps created using infrared image data based on illumination by an infrared LED or laser can be used to adjust flash intensity or camera exposure and focus settings.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, and 19, recite the phrase “at least one image sensor configured to generate a detectable signal when visible light impinges on the at least one image sensor”. The limitation for “generate a detectable signal when visible light impinges on the at least one image sensor” was not described in the specification.
Claims 2-9 depend on claim 1; claims 11-18 depend on claim 10; and claim 20 depends on claim 19, thus 35 U.S.C. 112(a) rejection is also applicable.
Claim 2, claim 11 mutatis mutandis, recite the phrase “wherein the scaling scales the infrared exposure by a value different from unity such that the visible exposure setting differs from the infrared exposure setting”. The limitation for “wherein the scaling scales the infrared exposure by a value different from unity such that the visible exposure setting differs from the infrared exposure setting” was not described in the specification. 
Claim 3 depends on claim 2; and claim 12 depends on claim 11, thus 35 U.S.C. 112(a) rejection is also applicable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 20130155253 A1, hereinafter referred to as “Wood”) in view of Shah et al. (US 9704250 B1, hereinafter referred to as “Shah”), and further in view of Chinnock et al. (US 20130033593 A1, hereinafter referred to as “Chinnock”).
Regarding claim 1, Wood discloses an image capture system, comprising: 
an illuminator configured to emit visible light (see Wood, paragraph [0019]: “infrared illuminator (IR illuminator) 36, which can be used to emit infrared light on the subject of the photographic scene. In the embodiment shown in FIG. 2, both illuminator 
at least one image sensor configured to generate a detectable signal when visible light impinges on the at least one image sensor (see Wood, paragraph [0027]: “Image sensor 142 can be sensitive to light in the visible spectrum as well as light in the infrared spectrum. The infrared spectrum is electromagnetic radiation with a wavelength longer than that of visible light”); 
at least one processor coupled to the illuminator and the at least one image sensor (see Wood, FIG. 3 and paragraph [0020]: “processor 102, which can control the overall operation of electronic device”); and 
a memory configured to store instructions, that, when executed by the at least one processor, cause the image capture system to perform operations (see Wood, FIG. 3 and paragraph [0025]: “Operating system 134 and software programs 136 can be stored in a persistent, updatable store, such as memory”), the operations comprising: 
receiving at least one infrared image of a scene (see Wood, paragraph [0038]: “Since infrared illumination is not readily visible to human eyes, the method can discreetly analyze the scene of a potential photograph and begin to configure camera subsystem 138 to capture image data from the current scene. Using infrared light to pre-flash or pre-analyze a scene can save energy and reduce the annoyance or confusion of people in the scene, which can be caused by periodically pre-flashing with visible light”);
determining an infrared exposure setting based on the depth map (see Wood, paragraph [0040]: “After activating the IR illuminator, method 500 analyzes sensor data 
scaling the infrared exposure setting to determine a visible exposure setting (see Wood, paragraph [0037]: “By initially using infrared illumination, the method can determine whether or not there is a light-reflecting object or subject in the scene that can be illuminated with visible light during the exposure of the actual photograph to improve the photograph”). 
Regarding claim 1, Wood discloses all the claimed limitations with the exception of determining a depth map of the scene based on the at least one infrared image; emitting visible light from the illuminator; and while the visible light is being emitted, capturing a visible image of the scene with the at least one image sensor using the visible exposure setting.
Shah from the same or similar fields of endeavor discloses determining a depth map of the scene based on the at least one infrared image (see Shah, Column 2, lines 18-24: “depth map can be computed based on other sensors for determining distance, such as via light-based transceivers (e.g., infrared, laser)”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Shah with the teachings as in Wood.  The motivation for doing so would ensure the system to have the ability to use Shah’s system and method to use respective image statistics for each 
Regarding claim 1, the combination teachings of Wood and Shah as discussed above disclose all the subject matter of the claimed invention with the exceptions of emitting visible light from the illuminator; and while the visible light is being emitted, capturing a visible image of the scene with the at least one image sensor using the visible exposure setting.
Chinnock from the same or similar fields of endeavor discloses emitting visible light from the illuminator (see Chinnock, paragraph [0129]: “Initiating the capture of a series of retinal images upon achieving focus and exposure settings”); and 
while the visible light is being emitted, capturing a visible image of the scene with the at least one image sensor using the visible exposure setting (see Chinnock, paragraph [0122]: “When pre-set conditions for focus and alignment are satisfied, and the correct exposure is calculated, the system automatically turns off the autofocus illumination, turns on the white illumination, and captures a burst of images”).
Chinnock with the teachings as in Wood and Shah. The motivation for doing so would ensure the system to have the ability to use Chinnock’s controller to activate an autofocus light source and uses the resulting captured image to automatically adjust the image exposure parameters and to automatically adjust the autofocusing element to improve the image focus, and to initiate the capture of a series of images upon archiving focus and exposure settings thus emitting visible light from the illuminator as a flash and capturing a visible image with the at least one image sensor using the visible exposure setting while the visible light is being emitted so that better quality of pictures can be captured.
Regarding claim 2, the combination teachings of Wood, Shah, and Chinnock as discussed above also disclose the image capture system of claim 1, wherein the scaling scales the infrared exposure by a value different from unity such that the visible exposure setting differs from the infrared exposure setting (see Wood, paragraph [0043]: “both visible light illuminator 162 and IR illuminator 164 can be used together to illuminate the scene. If both illuminators 162 and 164 are used together, the illuminators 162, 164 can be used with different intensities, or durations, or in a selected ratio of one to another”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Wood, Shah, and Chinnock as discussed above also disclose the image capture system of claim 2, wherein: 

the scaling scales the infrared exposure by a value different from unity such that the infrared exposure setting includes an infrared shutter speed different from the visible shutter speed (see Shah, Column 7, lines 30-42: “Shutter speed is typically measured in fractions of a second to seconds, and correlates directly with the amount of light entering the camera”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Wood, Shah, and Chinnock as discussed above also disclose the image capture system of claim 1, wherein: 
the illuminator is further configured to emit infrared light (see Wood, paragraph [0038]: “infrared illumination is not readily visible to human eyes, the method can discreetly analyze the scene of a potential photograph and begin to configure camera subsystem 138 to capture image data from the current scene. Using infrared light to pre-flash”); and 
the at least one image sensor is further configured to generate a detectable signal when infrared light impinges on the at least one image sensor (see Wood, paragraph [0027]: “Image sensor 142 can be sensitive to light in the visible spectrum as 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Wood, Shah, and Chinnock as discussed above also disclose the image capture system of claim 4, wherein the operations further comprise: 
emitting infrared light from the illuminator (see Wood, paragraph [0038]: “infrared illumination is not readily visible to human eyes, the method can discreetly analyze the scene of a potential photograph and begin to configure camera subsystem 138 to capture image data from the current scene. Using infrared light to pre-flash”); and 
while the infrared light is being emitted, capturing the at least one infrared image with the at least one image sensor (see Wood, paragraph [0039]: “camera controller module 146 to send an instruction to illuminator controller 148 that activates IR illuminator 164 in camera subsystem 138 (see FIG. 3). IR illuminator 164 can be activated continuously, or, to save energy, IR illuminator 164 can be activated in periodic bursts. If capturing image data includes capturing video, then IR illuminator 164 can be activated continuously during video recording”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Wood, Shah, and Chinnock as discussed above also disclose the image capture system of claim 4, wherein the illuminator further comprises individually addressable segments each of which is 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Wood, Shah, and Chinnock as discussed above also disclose the image capture system of claim 1, wherein the operations further comprise: 
determining an infrared focus setting based on the depth map (see Shah, Column 6, lines 15-19: “targeted focus settings can be determined for one or more depth planes corresponding to a scene to be captured by one or more cameras of a computing device by performing an autofocus (AF) algorithm for the one or more depth planes”); and 
scaling the infrared focus setting to determine a visible focus setting such that the visible image is captured using the visible exposure setting and the visible focus setting (see Wood, paragraph [0043]: “activating IR illuminator 164 can help take additional measurements, during image exposure, in order to make fine tuning adjustments to focusing or image exposure values”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Wood, Shah, and Chinnock as discussed above also disclose the image capture system of claim 1, further comprising at least one of a stereo vision system, a structured lighting system, or an 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 9, the combination teachings of Wood, Shah, and Chinnock as discussed above also disclose the image capture system of claim 1, wherein the operations further comprise: 
adjusting white balance settings to pre-defined white balance settings such that the visible image is captured using the visible exposure setting and the pre- defined white balance settings (see Chinnock, paragraph [0129]: “When pre-set conditions for focus and alignment are satisfied, and the correct exposure is calculated, the system automatically turns off the autofocus illumination, turns on the white illumination, and captures a burst of images”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 10 is rejected for the same reasons as discussed in claim 1 above.
Claim 11 is rejected for the same reasons as discussed in claim 2 above.
Claim 12 is rejected for the same reasons as discussed in claim 3 above.
Claim 13 is rejected for the same reasons as discussed in claim 5 above. 
Claim 14 is rejected for the same reasons as discussed in claim 4 above.
Claim 15 is rejected for the same reasons as discussed in claim 6 above.
Claim 16 is rejected for the same reasons as discussed in claim 7 above.
Claim 17 is rejected for the same reasons as discussed in claim 8 above.
Claim 18 is rejected for the same reasons as discussed in claim 9 above.
Claim 19 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Wood, Shah, and Chinnock as discussed above also disclose the determining an infrared shutter speed based on the depth map (see Shah, Column 10, lines 26-47: “The separate metering of each depth plane can be used to determine the range of optimal exposure values for subject matter of interest in the scene 110. In this example, exposure settings (e.g., aperture, shutter speed, and/or ISO) for camera 106 can be adjusted to capture image data according to an exposure value”); and
scaling the infrared shutter speed to determine a visible shutter speed (see Shah, Column 8, lines 50-67: “Once a final optimal or specified exposure value is determined, one or more cameras can be configured to acquire image data according to the final optimal or specified exposure value, such as by adjusting aperture size, shutter speed (or exposure time), and/or ISO (or gain), where such settings are configurable”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 20 is rejected for the same reasons as discussed in claims 4-5 and 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484